GLD-413                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 13-3348
                                       ___________


                           In re: JOHN T. PICKERING-GEORGE,
                                                        Petitioner
                       ____________________________________

                         Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                        (Related to D.V.I. Civil No. 10-cv-00079)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 29, 2013
              Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                           (Opinion filed: September 10, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       John Pickering-George has filed a petition for a writ of mandamus. It is difficult

to discern what he is requesting, but it appears that he is complaining about the failure of

the District Court of the Virgin Islands to respond to his motion for subpoenas. For the

following reasons, we will deny the petition.

       In July 2010, Pickering-George initiated an action in the District Court of the

Virgin Islands. See Pickering-George v. Dowdye, et al., No. 10-cv-00079. The nature of
Pickering-George’s action was unclear, but the District Court construed it as seeking a

certificate of adoption from the Virgin Islands Office of Vital Statistics. By order entered

September 17, 2012, the District Court dismissed Pickering-George’s claims as to certain

defendants and on December 6, 2012, the District Court dismissed the remainder of the

claims for lack of subject matter jurisdiction. Thereafter, Pickering-George filed several

motions, which the District Court interpreted as motions for reconsideration. One of the

motions was captioned “Ex Parte Motion for Service of Subpoenas . . .” It sought the

issuance of subpoenas of unidentified documents. The District Court concluded that any

request for subpoenas was moot in light of its dismissal of all of the claims and denied

the motion to the extent that it sought reconsideration of the September 17, 2012 and

December 6, 2012 orders. Thus, by order entered July 1, 2013, the District Court

responded to Pickering-George’s motion for subpoenas. Accordingly, to the extent

Pickering-George seeks an order directing the District Court to rule on his motion for

subpoenas, we will deny the mandamus petition as moot. To the extent he seeks

additional relief via mandamus, we will deny the petition.

       Pickering-George has filed several motions in this Court, including an “emergency

motion” for stay or injunction pending appeal. These motions refer to Pickering-

George’s action in the District Court of Delaware, Pickering-George v. United States

Attorneys’ Offices, et al., No. 13-cv-00126, which was dismissed as malicious by order

entered May 7, 2013.1 There being no basis for relief here, Pickering-George’s

1
 The District Court denied the motion for reconsideration and Pickering-George filed a
notice of appeal. That appeal is not at issue here.

                                             2
outstanding motions are denied.




                                  3